               Case 1:19-cr-00437-AKH Document 74
                                               73 Filed 07/31/20 Page 1 of 1




                                                       July 31, 2020

     BY ECF                                           The extension request is so ordered.
     Hon. Alvin K. Hellerstein
     United States District Judge                     Alvin K. Hellerstein /s/
     Southern District of New York                    July 31, 2020
     500 Pearl Street
     New York, NY 10007

                     Re:    United States v. David Wagner, et. al., 19-cr-437 (AKH)

     Dear Judge Hellerstein:

             My firm represents defendant Marc Lawrence in this matter.

            Pursuant to this Court’s Order dated July 31, 2020 (Docket No. 72), I write to update the
     Court regarding Mr. Lawrence’s continued efforts to search for a third financially responsible
     person to co-sign his personal recognizance bond.

             Since our last update to the Court on July 17, 2020, Mr. Lawrence’s latest prospect declined
     to sign his bond after speaking with her attorney. Mr. Lawrence continues to search for a third co-
     signer.

             We have discussed Mr. Lawrence’s efforts with the Government (AUSA Jilan Kamal and
     AUSA Sagar Ravi), and they have no objection to an additional two-week extension for Mr.
     Lawrence to continue his search. Accordingly, we ask the Court to allow Mr. Lawrence to remain
     at liberty with two co-signers pending the results of his continued search for another financially
     responsible person. We will update the Court regarding Mr. Lawrence’s continued efforts no later
     than later than August 14.

                                                                        Respectfully,


                                                                        Andrew St. Laurent

     cc:     AUSA Jilan Kamal, Esq. (by ECF)
             AUSA Sagar Ravi, Esq. (by ECF)




ANDREW ST. LAURENT   ANDREW@HS-LAW.COM          |   DIRECT (646) 248 - 6010



HS-LAW.COM   MAIN (212) 397 - 3370   |   FAX (202) 202 - 6206   |   40 WALL STREET, 53RD FLOOR, NEW YORK, NY 10005
